DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Applicant’s election without traverse of Group II, claims 7-14, the species of Survivin and the species of first capture probe of 5' CAG TTC TTG AAT GTA GAG AT 3'-Biotin-(TEG) (SEQ ID NO: 7) and the second capture probe is Biotin-(TEG) -5' GCA GGC GCA GCC CTC CAA GA 3’ (SEQ ID NO: 8) in the reply filed on 30 June 2022 is acknowledged.
Claim Status
3. 	Claims 1-18  are pending.
	Claims 1-6 and 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 7-14 read on the elected invention and have been examined herein. Claim 11 has been examined to the extent that it reads on systems in which the target mRNA is surviving; and claim 12 has been examined to the extent that it reads on the systems in which the sequence of the first capture probe is ' CAG TTC TTG AAT GTA GAG AT 3'-Biotin-(TEG) (SEQ ID NO: 7) and the sequence of the second capture probe is Biotin-(TEG) -5' GCA GGC GCA GCC CTC CAA GA 3’ (SEQ ID NO: 8)  It is noted that claims 11 and 12 encompass non-elected subject matter of additional target mRNAs and capture probes and combinations thereof, which subject matter has been withdrawn from consideration, there being no allowable generic or linking claim.
Nucleotide and/or Amino Acid Sequence Disclosures
4. The Sequence Listing filed on 30 June 2022 has been entered.
Information Disclosure Statement
5. The information disclosure statement filed 14 February 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the references cited therein have not been considered. Additionally, the citation for the Labib reference in the IDS of 14 February 2020 is not complete because it does not include the appropriate page numbers for the reference. However, the Labib reference has been cited herein.
Claim Rejections - 35 USC § 112(b) - Indefiniteness
6. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is indefinite over the use of the acronym “TEG.” This term has not been clearly defined in the specification or claims. The use of an acronym renders the claim indefinite because the acronym may have many different meanings in the art and it is unclear as to which meaning of “TEG” is intended to be encompassed by the claims. 
Claim Rejections - 35 USC § 112(a) – Enablement
7. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-11 and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for systems wherein the first capture probe comprises a first nucleotide sequence that hybridizes to a first segment of a target mRNA and a second capture probe that comprises a second nucleotide sequence that hybridizes to a second segment of the target mRNA, wherein the first nucleotide sequence is different from the second nucleotide sequence,   
does not reasonably provide enablement for systems wherein the first and second capture probes comprise nucleotide sequences which are the same. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The following factors have been considered in formulating this rejection (In re Wands, 858F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988): the breadth of the claims, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence or absence of working examples of the invention and the quantity of experimentation necessary.
The claims are drawn to a system for analyzing mRNA in cells comprising: a first capture probe and a second capture probe, the first capture probe and the second capture probe each configured to be complementary to a respective section of target mRNA within the cells, wherein binding of the first and second capture probes to the respective sections of the target mRNA results in tagging of the cells and causes the first and second capture probes to form clusters with each other; wherein the first capture probe and the second capture probe are each bound to magnetic nanoparticles (MNPs) that, when trapped within the tagged cells, cause the tagged cells to be susceptible to magnetic forces; and a device configured to magnetically capture tagged cells.
As broadly written, the claims encompass systems wherein the first and second capture probes are the same.
However, the specification teaches that to effectively capture cells that are internally tagged with the MNPs, the first and second capture probes need to hybridize to distinct sections of the target mRNA so that they form clusters with one another when hybridized to the target mRNA. See, e.g., Figure 1 and para [0101] and [0103] of the specification:
[0101] In the first set of experiments, the use of single nanoparticle-tethered capture probes was not sufficient for high levels of magnetic capture. In proof-of-concept studies monitoring the capture efficiency of a model cell line (PC3 cells), low capture efficiencies were observed when a single capture probe was used. However, when a combination of two capture probes were used, the capture efficiency increased significantly, as shown in FIG. 6.”
[0103] DLS measurements revealed that combining the two capture probes produced large aggregates in the presence of the complementary target strand (FIG. 7), indicating that the dual probe strategy triggered the self-assembly of large magnetic clusters. These clusters are likely retained within the permeabilized cells, while the single nanoparticles could diffuse out of the cells even after binding a target sequence.

Similarly, in the present inventors post-filing date reference (Labib et al Nature Chemistry. April 2018. 10: 489-495; see p. 490, col. 1), it is stated that:
We found that the use of single nanoparticle-tethered capture probes was not sufficient for high levels of magnetic capture. In proof-of-concept studies monitoring the capture efficiency of a model cell line, low capture efficiencies were observed when a single capture probe was used (Fig. 1b). 

In contrast, when a combination of two capture probes were used, capture efficiency increased significantly. Dynamic light scattering measurements revealed that combining the two capture probes produced large aggregates in the presence of the complementary target strand, indicating that the dual probe strategy triggered the self-assembly of large magnetic clusters. (Fig. 1c and Supplementary Fig. 2). These clusters are probably retained within the permeabilized cells, whereas the single nanoparticles could diffuse out of the cells even after binding a target sequence. 

Accordingly, in order to meet the limitations set forth in the claims of tagging the cells intracellularly with the MNPs in a manner which allows the first and second capture probe to form clusters with each other and permits the cells intracellularly tagged with the MNPs to be magnetically captured, there is a requirement that the first and second capture probes are distinct from one another and hybridize to different regions of the target mRNA.
As set forth in Rasmusson v. SmithKline Beecham Co., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art "would accept without question" an Applicant's statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention. Specifically:
    "As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to "inventions" consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the "inventor" would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis."
 

In the present situation, in view of the high level of unpredictability in the art, and the specific teachings in the specification regarding the requirements for magnetically capturing cells internally tagged with MNPs, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.
	
8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mousavi et al (Analyst. 2013. 128: 2740) teaches a “system” comprising a nucleic acid probe that binds to hnRNP B1 mRNA and which has attached thereto a magnetic nanoparticle (MNP) and wherein the system also comprises a magnet that binds to and captures target nucleic acids hybridized to the MNP-labeled nucleic acid probe (see abstract and Figure 1).  The magnet is considered to be a device that can magnetically capture MNP-tagged cells. Mousavi does not teach a first and second nucleic acid probe having MNPs bound thereto, wherein the first and second nucleic acid probes have a nucleotide sequence which is different from one another. Based on the teachings of Labib (as discussed above) and para [0103] of the specification, it does not appear that the multiple copies of the hnRNP B1 mRNA probe of Mousavi have the property required by the claims that when bound to the target mRNA, the first and second probes form clusters with one another and that the MNPs bound to the nucleic acid probes when present in a cell would cause tagged cells to be susceptible to magnetic forces. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634